Citation Nr: 1547936	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-18 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for the Veterans Retraining Assistance Program (VRAP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to September 1981; his character of discharge from this period of service was honorable.  He had subsequent Marine Corps Reserve service until September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over this case was subsequently transferred to the Muskogee, Oklahoma RO.


FINDING OF FACT

The authority to make payments under the VRAP ended on March 31, 2014.


CONCLUSION OF LAW

Due to the lapse in Congressional authorization to make VRAP payments, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.101(a) (2015); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board has jurisdiction to decide all questions of law and fact necessary to a decision by the Secretary of Veterans Affairs under a law that affects provision of benefits by the Secretary to veterans or their dependents or survivors.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101(a) (2015).  

The VRAP was a component of the VOW to Hire Heroes Act of 2011.  Pub.L. 112-56, §§ 201-65 (Nov. 21, 2011).  In relevant part, Congress established the program to provide assistance to eligible veterans from October 1, 2012 to March 31, 2014.  Id. at § 211(a).  The statute provides that "[t]he authority to make payments under this section shall terminate on March 31, 2014."  Id. at § 211(k).  

There are no alternative bases for an award of appropriate relief in the absence of Congressional authorization.  The doctrine of equitable tolling is not applicable in this case.  "[E]quitable tolling pauses the running of, or 'tolls,' a statute of limitations."  Aldridge v. McDonald, 27 Vet. App. 392, 393 (2015) (citing Lozano v. Montoya Alvarez, --- U.S. ---, 134 S.Ct. 1224, 1231 (2014)).  Equitable tolling has been applied to VA benefits programs.  See, e.g., Andrews v. Shinseki, 26 Vet. App. 193, 198-99 (2013) (applying equitable tolling to claim for vocational rehabilitation services); Smith v. Derwinski, 2 Vet. App. 429, 434 (1992) (applying equitable tolling to claim for pension); Toomer v. McDonald, 783 F.3d 1229, 1231 (Fed. Cir. 2015) (applying equitable tolling to claim for disability compensation).  When equitable tolling has been applied to VA, Congress had authorized payments for the underlying programs on an ongoing basis.  Thus, VA would be able make payments as if the statutes of limitations had been satisfied.  However, the Congressional authorization to make VRAP payments has lapsed.  Although the Board is sympathetic to the appellant's circumstances, the Board may not award equitable relief that is otherwise restricted by statute.  See Rosenberg v. Mansfield, 22 Vet. App. 1, 5 (2007) ("The [U.S.] Supreme Court has held that the Appropriations Clause of the Constitution, U.S. Const. art. I, § 9, cl. 7, precludes the judiciary from ordering an award of public funds to a statutorily ineligible claimant on the basis of equitable estoppel." (citing OPM v. Richmond, 496 U.S. 414, 430 (1990)), aff'd sub nom.  Rosenberg v. Peake, 296 F. App'x 53 (Fed. Cir.  2008); Andrews v. Principi, 16 Vet. App. 309, 316 (2002) ("[OPM] held that payments from the Federal Treasury are limited to those authorized by statute ..."), aff'd, 351 F.3d 1134 (Fed. Cir. 2003). 

As such, the Board no longer has authority to grant appropriate relief.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  The appeal must be dismissed as moot.



ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


